DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 10/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3. 	Claims 7-8, 15-16 and 19-20 are objected to as being dependent upon a rejected base claims 1, 9 and 17 respectively but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: None of the recited arts teaches or suggests the method of incrementing the context index value by 2, 1 or 0 and by 1, 0 or 0.5 under different conditions considering the neighboring blocks prediction modes in determining the prediction mode of the current block according to an intra-inter prediction mode flag pred_mode_flag.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen-Yen Lai et al., (hereinafter Lai) (US 11,070,815).
The applied reference does not have a common inventor or assignee with the instant application. 
Re Claim 1. Lai discloses, a method of controlling intra-inter prediction for decoding or encoding of a video sequence, the method being performed by at least one processor (an intra-inter prediction coding mode, Abstract), and the method comprising: 
setting a first prediction mode flag associated with a neighboring block of a current block to indicate that the neighboring block is inter coded (a flag is signaled at encoder or derived at decoder for the inter coding mode, per Col.6 Lin.61-65 below reproduced and highlighted,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, and Table 1 at Col.8 selecting inter prediction mode

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
), based on the neighboring block being determined to be coded by an intra-inter prediction mode (setting at encoder an intra-inter prediction mode flag, e.g., a first flag, Col.7 Lin.1-8 and Col.8 Lin.28-41 and code at Table-1); 
deriving a context value, based on the first prediction mode flag being set (deriving a context value in the range of {0, 1, 2} based on the first flag indicating the intra-inter prediction mode, at Col.8 Lin.39-50); and 
performing entropy coding, using the derived context value, of a second prediction mode flag associated with the current block, wherein the second prediction mode flag indicates whether the current block is intra coded ( a flag is signaled at the entropy encoder 122, Fig.1 according to the intra coded flag, i.e., as a second mode flag, or being derived at decoder and indicating the intra prediction mode, per Col.7 Lin.11-15 herein cited and highlighted for brevity,


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and code at Table-1 Col.8 reading the intra mode being selected if intra-inter flag is true,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
).  

Re Claim 2. Lai discloses, the method of claim 1, further comprising: 
determining whether the neighboring block of the current block is coded by the intra-inter prediction mode (determining whether the intra-inter mode is applied to the current block as referenced to the neighboring blocks, Abstract, by signaling a flag, intra_inter_mode_flag, Col.7 Lin.1-4, and Table-1 at Col.8); and 
based on the neighboring block being determined to be coded by the intra-inter prediction mode, performing intra mode coding of the current block, using the intra prediction mode associated with the intra-inter prediction mode (based on the intra-inter prediction mode being selected by a flag signaled at encoder, performing intra mode prediction, as code listing

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
in Table-1 Col.8).  

Re Claim 4. Lai discloses, the method of claim 1, wherein the intra prediction mode associated with the intra-inter prediction mode is a planar mode (while the selected mode is intra-prediction, using planar mode Col.9 Lin.1-13, ..).
  
Re Claim 5. Lai discloses, the method of claim 1, wherein the intra prediction mode associated with the intra-inter prediction mode is a DC mode (while the selected mode is intra-prediction, using DC mode Col.9 Lin.1-13, ..).  

Re Claim 6. Lai discloses, the method of claim 1, wherein the intra prediction mode associated with the intra-inter prediction mode is an intra prediction mode that is applied in the intra-inter prediction mode (the intra-prediction mode is made part of the intra-inter prediction mode by combining e.g., applying the sum of weighted values, per Expression (2) Col.8 Lin.51-65).  

Re Claim 9. This claim represents the apparatus for controlling intra-inter prediction for decoding or encoding of a video sequence, the apparatus comprising: 
at least one memory (Lai; storage for data Fig.1 and implicitly for the execution code of the encoding/decoding process) and at least one processor (Lai; processors for coding in Fig.1) implementing the method of claim 1, hence it is rejected on the same evidentiary basis mutatis mutandis.

Re Claim 10. This claim represents the apparatus for controlling intra-inter prediction for decoding or encoding of a video sequence, implementing each and every limitations of the method claim 2, hence it is rejected on the same evidentiary basis mutatis mutandis.

Re Claim 12. This claim represents the apparatus for controlling intra-inter prediction for decoding or encoding of a video sequence, implementing each and every limitations of the method claim 4, hence it is rejected on the same evidentiary basis mutatis mutandis.

Re Claim 13. This claim represents the apparatus for controlling intra-inter prediction for decoding or encoding of a video sequence, implementing each and every limitations of the method claim 5, hence it is rejected on the same evidentiary basis mutatis mutandis.

Re Claim 14. This claim represents the apparatus for controlling intra-inter prediction for decoding or encoding of a video sequence, implementing each and every limitations of the method claim 6, hence it is rejected on the same evidentiary basis mutatis mutandis.

Re Claim 17. This claim represents the non-transitory computer-readable storage medium storing instructions that cause at least one processor to execute each and every limitations of the method claim 1, hence it is rejected on the same evidentiary basis mutatis mutandis.

Re Claim 18. This claim represents the non-transitory computer-readable storage medium storing instructions that cause at least one processor to execute each and every limitations of the method claim 2, hence it is rejected on the same evidentiary basis mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently does not name joint inventors or a common assignee. 
5.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being obvious over Lai in view of Li Zhang et al., (hereinafter Zhang) (US 11,039,129).
Re Claim 3. Lai discloses, the method of claim 1, further comprising, while teaches about, based on the neighboring block being determined to be coded by the intra-inter prediction mode (the intra prediction mode being selected based on the intra-inter mode flag intra_inter_mode_flag, at code line intra_pred_mode, Col.8 Table-1), but he does not expressly teach about using the MPM mode associated, 
The art the Zhang teaches that, 
performing Most Probable Mode (MPM) derivation of the current block, using the intra prediction mode associated with the intra- inter prediction mode (performing prediction based on the MPM mode at Col.36-37 Table H.7.3.8.5 Coding Unit Syntax, below reproduced

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
).
The one of ordinary skill would have found obvious before the effective filing date of the invention to combine the art to Lai describing the intra-prediction mode as one coding alternative and extend the rationale of intra mode prediction to other prediction methods associated and used in the art with the intra coding, among which the most probable mode (MPM) described by Zhang, as a predictable combination. 

Re Claim 11. This claim represents the apparatus for controlling intra-inter prediction for decoding or encoding of a video sequence, implementing each and every limitations of the method claim 3, hence it is rejected on the same evidentiary basis mutatis mutandis.
 

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/